DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
The phrase “the opening” on line 11 is suggested to be changed to -- the rectangular-shaped opening --.  Claims 2-20 are objected based on their dependency.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: light guide retaining member in claims 11 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites the limitation "the opening" in ll. 11.  There is insufficient antecedent basis for this limitation in the claim.  Is this phrase the same as the “rectangular-shaped opening”?  Clarity is needed regarding this phrase.  Claims 2-19 are rejected based on their dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7, 9, 10, 12, 14 and 16-18 is/are rejected under 35 U.S.C. 102(a1 and/or a2) as being anticipated by Yamashita (USP 5182445).

Re Claim 1 (Currently Amended): Yamashita discloses an image-reading apparatus comprising: 
a housing having a rectangular-shaped opening on a side of a reading target (e.g. the invention discloses a rectangular housing that is open on one side to read an image, which is disclosed in col. 2, ll. 33-65.);



(3)   Reference numeral 8 designates a print wiring substrate having the LED element array 5 and the IC sensor element 7 array mounted thereon and having a mutual wiring pattern; 10 is a connector having connection pins for connecting to a cable of a processing circuit interface, mounted by solder on the substrate 8; and 12 is a case made of resin, for example, having a glass plate 3 mounted by adhesive 15 at one end thereof and the print wiring substrate 8 mounted by projections 26 extending through holes in the substrate at the other end thereof. The resin case 12 is formed with an internal separate light source space 21 for illuminating the original read surface 4 of the glass plate 3 by light from the LED element array 5 and a separate read space 22 receiving the rod lens array 6 and focussing an image read at the original read surface 4 onto the IC sensor element array 7, said light source space 21 and said read space 22 being separated from each other by a partitioning wall 23. 

(4)   The rod lens array 6 does not obstruct a space 22a leading to the original read surface 4 or a space 22b leading to the IC sensor element 7, and is provided at the minimum volume required not to impair the mounting of the IC sensor element 7. 


    PNG
    media_image1.png
    465
    215
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    342
    267
    media_image2.png
    Greyscale

 a lens portion retained or housed within the housing (e.g. the housing contains a rod lens array (6), which is disclosed in col. 2, ll. 33-65 above.); and
a sensor element to receive light condensed by the lens portion, the light being from the reading target (e.g. the IC sensor element is used to receive light from the rod lens array that reflects the image, which is disclosed in col. 2, ll. 33-65 above.), 
wherein 
walls of the housing form long sides of the rectangular-shaped opening include a first layer and a second layer disposed in order from the side of the reading target (e.g. the frame contains walls that compose the housing in a rectangular shaped manner.  The first layer can be considered as the adhesive (15) that is connected to both the resin walls (12) and the transparent glass (3), which is disclosed in col. 2, ll. 33-65 above.),
the first laver has a surface that is flat on the side of the reading target (e.g. with the adhesive being on the side where the transparent glass is located, the adhesive is 
an interface between the first layer and the second layer is curved along the opening in a direction of the long sides (e.g. the curved part of the frame around the transparent plate is considered as the interface between the adhesive and the rest of the frame body, which is disclosed in col. 2, ll. 33-65 above.).


    PNG
    media_image3.png
    90
    218
    media_image3.png
    Greyscale

  
Re Claim 2 (Original): The teachings of Yamashita are disclosed above. 
Yamashita discloses the image-reading apparatus according to claim 1, wherein the first layer is an adhesive that is stacked on the second layer (e.g. the adhesive (15) is considered as the first layer that is stacked on the frame, which is disclosed in col. 2, ll. 33-65 above.).  

Re Claim 4 (Currently Amended): The teachings of Yamashita are disclosed above. 
Yamashita discloses the image-reading apparatus according to claim 1, wherein the first layer supports a transparent plate that is flat-shaped (e.g. with the adhesive being on 

Re Claim 5 (Original): The teachings of Yamashita are disclosed above. 
Yamashita discloses the image-reading apparatus according to claim 4, wherein an area between the transparent plate and the second layer is filled with the first layer, the first layer supporting the transparent plate (e.g. the adhesive (15) is in an area between the transparent plate and the frame, which is seen in figure 2A and described in col. 2, ll. 33-65 above.).  

Re Claim 6 (Currently Amended): The teachings of Yamashita are disclosed above. 
Yamashita discloses the image-reading apparatus according to claim 1, wherein the walls of the housing formed of the long sides of the rectangular-shaped opening further include a third layer disposed on the second laver on a side opposite to the side of the reading target, and an interface between the second layer and the third layer is curved (e.g. the bottom of the sensor area in figure 2A is considered as the opposite to the side of the reading target.  This bottom area contains an adhesive (15) that connects the frame to the bottom substrate that contains the sensor (7) that receives the light from the page reflected through the rod lens array, which is disclosed in col. 2, ll. 33-65 above.  The third layer is considered as another adhesive. The interface at the bottom is the curved area around 22b that is present on the frame before reaching the adhesive.).  


    PNG
    media_image4.png
    154
    384
    media_image4.png
    Greyscale


Re Claim 7 (Original): The teachings of Yamashita are disclosed above. 
Yamashita discloses the image-reading apparatus according to claim 6, wherein the third layer is a second adhesive that is stacked below the second layer (e.g. the other adhesive layer (15) on the bottom of figure 2A represents the third layer that is stacked below the frame, which is disclosed in col. 2, ll. 33-65 above.).  

Re Claim 9 (Currently Amended): The teachings of Yamashita are disclosed above. 
Yamashita discloses the teachings of Yamashita are disclosed above. 
Yamashita discloses the image-reading apparatus according to claim 6, wherein the third layer retains a sensor base on which the sensor element is mounted, the sensor base being flat-shaped (e.g. the adhesive is used to connect or retain the substrate (8) to the frame (12).  The sensor base is flat shaped on the portion where the sensor is located, which is illustrated in figure 2A and disclosed in ¶ col. 2, ll. 33-65 above.).  

    PNG
    media_image4.png
    154
    384
    media_image4.png
    Greyscale


Re Claim 10 (Currently Amended): The teachings of Yamashita are disclosed above. 
Yamashita discloses the image-reading apparatus according to claim 9, wherein an area between the sensor base and the second layer is filled with the third layer, the third layer retaining the sensor base (e.g. the area between the frame and the sensor base contains an adhesive to retain or connect the two areas, which is disclosed in ¶ col. 2, ll. 33-65 above.).  

Re Claim 12 (New): The teachings of Yamashita are disclosed above. 
Yamashita discloses the image-reading apparatus according to claim 2, wherein the first layer supports a transparent plate that is flat-shaped (e.g. with the adhesive being on the side where the transparent glass is located, the adhesive is considered as flat on the side of this glass location for support, which is disclosed in col. 2, ll. 33-65 above.).  


Re Claim 14 (New): The teachings of Yamashita are disclosed above. 
Yamashita discloses the image-reading apparatus according to claim 2, wherein the walls of the housing formed of the long sides of the rectangular-shaped opening further include a third layer disposed on the second layer on a side opposite to the side of the reading target, and an interface between the second layer and the third layer is curved (e.g. the bottom of the sensor area in figure 2A is considered as the opposite to the side of the reading target.  This bottom area contains an adhesive (15) that connects the frame to the bottom substrate that contains the sensor (7) that receives the light from 


Re Claim 16 (New): The teachings of Yamashita are disclosed above. 
Yamashita discloses the image-reading apparatus according to claim 4, wherein the walls of the housing formed of the long sides of the rectangular-shaped opening further include a third layer disposed on the second layer on a side opposite to the side of the reading target, and an interface between the second layer and the third layer is curved (e.g. the bottom of the sensor area in figure 2A is considered as the opposite to the side of the reading target.  This bottom area contains an adhesive (15) that connects the frame to the bottom substrate that contains the sensor (7) that receives the light from the page reflected through the rod lens array, which is disclosed in col. 2, ll. 33-65 above.  The third layer is considered as another adhesive.  The interface at the bottom is the curved area around 22b that is present on the frame before reaching the adhesive.).  

Re Claim 17 (New): The teachings of Yamashita are disclosed above. 
Yamashita discloses the image-reading apparatus according to claim 5, wherein the walls of the housing formed of the long sides of the rectangular-shaped opening further include a third layer disposed on the second layer on a side opposite to the side of the 

Re Claim 18 (New): The teachings of Yamashita are disclosed above. 
Yamashita discloses the image-reading apparatus according to claim 7, wherein the third layer retains a sensor base on which the sensor element is mounted, the sensor base being flat-shaped (e.g. the adhesive is used to connect or retain the substrate (8) to the frame (12).  The sensor base is flat shaped on the portion where the sensor is located, which is illustrated in figure 2A and disclosed in ¶ col. 2, ll. 33-65 above.).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 8, 13, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Matsumoto (US Pub 5949062).

Re Claim 3 (Original): The teachings of Yamashita are disclosed above. 
However, Yamashita fails to specifically teach the features of the image-reading apparatus according to claim 2, wherein the adhesive has thermosetting properties, room temperature hardening properties, or ultraviolet hardening properties.  
However, this is well known in the art as evidenced by Matsumoto.  Similar to the primary reference, Matsumoto discloses an image sensor used to read a document (same field of endeavor or reasonably pertinent to the problem).    
Matsumoto discloses wherein the adhesive has thermosetting properties, room temperature hardening properties, or ultraviolet hardening properties (e.g. a thermosetting adhesive is used to secure components of the image sensor, which is disclosed in col. 7, ll. 1-23.  This type of adhesive can be used to mount different parts of the MFP and provide the ability to fill gaps and have heat resistance.).  


(25)   The base material of the one-side adhesive tape 11 can use not only an aluminum foil but also any metallic foil. 

Therefore, in view of Matsumoto, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the adhesive has thermosetting properties, room temperature hardening properties, or ultraviolet hardening properties, incorporated in the device of Yamashita, in order to utilize a thermosetting adhesive to adhere scanner components within the device, which ensures a stable connection between components (as stated in Matsumoto col. 7, ll. 1-21).  

Re Claim 8 (Original): The teachings of Yamashita are disclosed above. 


However, this is well known in the art as evidenced by Matsumoto.  Similar to the primary reference, Matsumoto discloses an image sensor used to read a document (same field of endeavor or reasonably pertinent to the problem).    
Matsumoto discloses wherein the second adhesive has thermosetting properties, room temperature hardening properties, or ultraviolet hardening properties (e.g. a thermosetting adhesive is used to secure components of the image sensor, which is disclosed in col. 7, ll. 1-23 above.  This type of adhesive can be used to mount different parts of the MFP and provide the ability to fill gaps and have heat resistance.).  

Therefore, in view of Matsumoto, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the second adhesive has thermosetting properties, room temperature hardening properties, or ultraviolet hardening properties, incorporated in the device of Yamashita, in order to utilize a thermosetting adhesive to adhere scanner components within the device, which ensures a stable connection between components (as stated in Matsumoto col. 7, ll. 1-21).  

Re Claim 13 (New): The teachings of Yamashita in view of Matsumoto are disclosed above. 


Re Claim 15 (New): The teachings of Yamashita in view of Matsumoto are disclosed above. 
Yamashita discloses the image-reading apparatus according to claim 3, wherein the walls of the housing formed of the long sides of the rectangular-shaped opening further include a third layer disposed on the second layer on a side opposite to the side of the reading target, and an interface between the second layer and the third layer is curved (e.g. the bottom of the sensor area in figure 2A is considered as the opposite to the side of the reading target.  This bottom area contains an adhesive (15) that connects the frame to the bottom substrate that contains the sensor (7) that receives the light from the page reflected through the rod lens array, which is disclosed in col. 2, ll. 33-65 above.  The third layer is considered as another adhesive.  The interface at the bottom is the curved area around 22b that is present on the frame before reaching the adhesive.).  

Re Claim 19 (New): The teachings of Yamashita in view of Matsumoto are disclosed above. 
Yamashita discloses the image-reading apparatus according to claim 8, wherein the third layer retains a sensor base on which the sensor element is mounted, the sensor .  


Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Matsui (US Pub 2015/0381848).

Re Claim 11 (Currently Amended): The teachings of Yamashita are disclosed above. 
However, Yamashita fails to specifically teach the features of the image-reading apparatus according to claim 1, further comprising: a light guide extending in the direction along the long sides, the light guide emitting light to the reading target; and a light guide retaining member attached to both ends of the light guide in the direction along the long sides, the light guide retaining member retaining the light guide; wherein the light guide retaining member is fixed to both ends of the housing in the direction along the long sides.  	However, this is well known in the art as evidenced by Matsui.  Similar to the primary reference, Matsui discloses a lighting guide for the scanner (same field of endeavor or reasonably pertinent to the problem).    
Matsui discloses further comprising: a light guide extending in the direction along the long sides, the light guide emitting light to the reading target (e.g. the light guide extends in a long direction within the image sensor and emits light onto a read document, which is disclosed in ¶ [32]-[34].); and 

[0032] The light guide 1 is a substantially circular columnar shaped component formed from transparent resin. The side surface of the light guide 1 is cylinder shaped and the end surfaces of the light guide 1 are circle shaped. The distance between the two end surfaces of the light guide 1 is longer sufficiently than the diameter of the end surface of the light guide 1. In other words, the cross section of the light guide 1 is basically a circle and is rod-shaped. The light guide 1 is disposed in the image sensor unit 100 such that the lengthwise direction of the light guide 1 substantially coincides with the lengthwise direction of the image sensor unit 100. The light guide 1 emits light from the side surface that is supplied from the end surface thereof. The light guide 1 constitutes as a light-emitting section of the image sensor unit 100. 
[0033] The light guide 2 is a substantially circular columnar shaped component formed from transparent resin. The side surface of the light guide 2 is cylinder shaped and the end surfaces of the light guide 2 are circle shaped. The distance between the two end surfaces of the light guide 2 is longer sufficiently than the diameter of the surface of the light guide 2. In other words, the cross section of the light guide 2 is basically a circle and is rod-shaped. The light guide 2 is disposed in the image sensor unit 100 such that the lengthwise direction of the light guide 2 substantially coincides with the lengthwise direction of the image sensor unit 100. The light guide 2 emits light from the side surface thereof that is supplied from the end surface thereof. The light guide 2 constitutes as a light-emitting section of the image sensor unit 100. 
[0034] The light guide 1 and the light guide 2 are disposed in the image sensor unit 100 in relationship to the XZ plane between the light guide 1 and the light guide 2 in a mirror image relationship, so as to be aligned with one another along the Y-axis. 


    PNG
    media_image5.png
    410
    291
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    479
    265
    media_image6.png
    Greyscale


a light guide retaining member (interpretation: a holder is provided at the ends in the x-axis direction of the light guide extending in the main scanning direction.  The ends of the light guide in the main scanning direction are inserted into the holes of the holder.  The holder into which the light guide is inserted is fixed to the ends of the support and the frame in the main scanning direction, the holder sandwiching the light guide together with the flat surface of the support projecting in the sub-scanning direction and the erected portion of the support that is inclined upwards from the flat surface.  The support and the holder are referred to as the light guide retaining member, which is disclosed on page 13.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) attached to both ends of the light guide in the direction along the long sides, the light guide retaining member retaining the light guide; wherein the light guide retaining member is fixed to both ends of the housing in the direction along the long sides (e.g. the light guide holder is used to hold the light guide in the frame on the long sides.  The holder is present on both ends of the housing in the long direction in figure 1, which is disclosed in ¶ [60]-[62].).

[0060] The method of fixing the light guides 1 and 2 to the frame 9 is described in detail hereinafter with reference to the FIG. 2. The A-A cross section is a plane passing on the center of protrusions 1a, 1b, 2a, and 2b, the positioning hole 4a, the insertion hole 9a, the positioning protrusion 9e, the notches 9i and 9j, the insertion through-hole 11a, the fastening member 12, and the like, and the plane is parallel to the YZ plane. 
[0061] As shown in FIG. 2, the light guide 1 is sandwiched and held by the light guide holder 4b provided in the cover 4 and the light guide holder 9g provided in the frame 9. This fixes the position in the Y-direction and the position in the Z-direction of the light guide 1. In this case, the protrusion 1a provided in the light guide 1 is inserted into the notch 4d provided in the cover 4, and the protrusion 1b provided in the light guide 1 is inserted into the notch 9i provided in the frame 9. As a result, the light guide 1 is prevented from rotating around the axis extending in the X-direction. Also, the width in the X-direction of the protrusion 1a is equal to or slightly shorter than the width in the X-direction of the notch 4d, and the width in the X-direction of the protrusion 1b is equal to or slightly shorter than the width in the X-direction of the notch 9i. Thus, the position is also fixed in the X-direction of the light guide 1. 
[0062] Also, as shown in FIG. 2, the light guide 2 is sandwiched and held by the light guide holder 4c provided in the cover 4 and the light guide holder 9h provided in the frame 9. This secures the position in the Y-direction and the position in the Z-direction of the light guide 2. In this case, the protrusion 

Therefore, in view of Matsui, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of further comprising: a light guide extending in the direction along the long sides, the light guide emitting light to the reading target; and a light guide retaining member attached to both ends of the light guide in the direction along the long sides, the light guide retaining member retaining the light guide; wherein the light guide retaining member is fixed to both ends of the housing in the direction along the long sides, incorporated in the device of Yamashita, in order to provide a light guide fixed to the frame and cover, which can maintain the accuracy of the image sensor (as stated in Matsui ¶ [08]).  

Re Claim 20 (New): The teachings of Yamashita are disclosed above. 
However, Yamashita fails to specifically teach the features of the image-reading apparatus according to claim 6, further comprising: a light guide extending in the direction along the long sides, the light guide emitting light to the reading target; and a light guide retaining member attached to both ends of the light guide in the direction along the long sides, the light guide retaining member retaining the light guide; wherein 

However, this is well known in the art as evidenced by Matsui.  Similar to the primary reference, Matsui discloses a lighting guide for the scanner (same field of endeavor or reasonably pertinent to the problem).    
Matsui discloses further comprising: a light guide extending in the direction along the long sides, the light guide emitting light to the reading target (e.g. the light guide extends in a long direction within the image sensor and emits light onto a read document, which is disclosed in ¶ [32]-[34] above.); and 

a light guide retaining member attached to both ends of the light guide in the direction along the long sides, the light guide retaining member retaining the light guide; wherein the light guide retaining member is fixed to both ends of the housing in the direction along the long sides (e.g. the light guide holder is used to hold the light guide in the frame on the long sides.  The holder is present on both ends of the housing in the long direction in figure 1, which is disclosed in ¶ [60]-[62] above.).

Therefore, in view of Matsui, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of further comprising: a light guide extending in the direction along the long sides, the light guide emitting light to the reading target; and a light guide retaining member attached to both ends of the light guide in the direction along the long sides, the light guide retaining member retaining .  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagatani discloses using an adhesive to connect different scanner components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHAD DICKERSON/           Primary Examiner, Art Unit 2672